Citation Nr: 1419749	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for leucopenia.

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing at the RO in September 2011 before the undersigned.  A copy of the transcript of that hearing has been associated with the record on appeal.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  Leucopenia was not manifest in service and is not otherwise attributable to service.  

2.  A left shoulder disability, was not manifest in service, arthritis of the left shoulder did not manifest within the one year presumptive period or for many years after service, and the left shoulder disability is otherwise not related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for leucopenia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for service connection for a left shoulder disability was not incurred or aggravated by service, nor may arthritis of the left shoulder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2006 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA would attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations, and private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 
 
The Veteran appeals the denial of service connection for leucopenia and a left shoulder disability.  He asserts that he has a left shoulder disorder from a fall in service, and that he has had left shoulder pain since this fall in service.  During his hearing, he contended that had leucopenia approximately 17 years earlier, but that he was never given a CBC test while on active duty.  According to him, his leucopenia may have manifested during service.  He further testified that his doctor told him that he likely had leucopenia for many years and that he may have even had it when he was born.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Based on the evidence of record, the Board finds that the evidence preponderates against the claims.  Service treatment records reveal no complaints, findings, or diagnoses of leucopenia.  Service treatment records, however, reflect that in November 1975 the Veteran fell and injured his left wrist.  When examined in October 1980, the upper extremities were normal.  

The record reflects that the Veteran was diagnosed with leucopenia in December 1994.  The evidence also shows that in July 2003 the Veteran complained of left shoulder pain for four months.  It is shown that the Veteran's disabilities were first clinically documented years following his discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The claims folder simply does not contain competent and credible evidence relating the Veteran's disabilities to active military service or events therein.  Rather, on VA examination in March 2012 the examiner opined that the Veteran's leucopenia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  He reasoned that there was no documentation of any toxic exposure during service as the Veteran was in food service and such a position would not expose him to toxins.  The Board acknowledges that because a CBC test was performed before 1994 the VA examiner stated that it was impossible to date the onset of the leucopenia and opine without gross speculation whether the condition is congenital.  Although the examiner and hematologist could not determine the onset date, the VA examiner concluded that there was no causal relationship between service and leucopenia.  The Board finds this opinion to be highly probative as the examiner's rationale is based on her thorough review of the Veteran's medical history in conjunction with the examination.  

Although the Veteran contends that his leucopenia manifested during service, the more probative evidence is against this claim.  While the Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, he is not competent to state whether his leucopenia manifested in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the issue at hand is far too complex a medical question to lend itself to the opinion of a layperson.  As the Veteran is not competent, the determination whether his statements are credible is not reached.  

The evidence shows that the Veteran's left shoulder disability has multiple diagnoses to include arthritis, left rotator cuff shoulder sprain, and anterior labrum lesion.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that such was incurred in or caused by the claimed in service injury, event or illness.  He stated although there is evidence of a left hand injury when the Veteran fell on his back, he did not develop any symptoms until over 15 years later.  If serious injury had occurred in 1975, he reasoned, the Veteran would have developed symptoms with the initial injury or soon thereafter.  

The Board notes that the Veteran is competent to report difficulty with his shoulder and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the lay statements are offered to show that the Veteran's disability is related to service, the Board has reviewed all service treatment records, all VA medical records of file, as well as private treatment records.  These records do not include any opinion linking the Veteran's shoulder disability to service.  The Board also notes that the Veteran has rendered inconsistent statements regarding the onset of his left shoulder problems.  During his hearing, he reported left shoulder problems since service.  When examined in July 2003, however, he reported an onset of left shoulder problems for four months.  His inconsistent statements weigh against his credibility and make him an unreliable historian.

Furthermore, when he filed his original claim for compensation in December 1981 he did not mention any left shoulder problems.  Rather, he filed claims for the left wrist and back.  The Board finds it probative that when the Veteran filed a claim for the left wrist, he did not mention continuous ongoing left shoulder symptoms stemming from the same injury.  
The Board finds the most probative evidence of record is devoid of showing that the Veteran's leucopenia and/or left shoulder disability is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for leucopenia is denied. 

Entitlement to service connection for a left shoulder disability, to include left rotator cuff shoulder sprain, anterior labrum lesion is denied.  




____________________________________________
M.Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


